Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                             CASE NO. _________________________

  LAURA CAMPBELL,

         Plaintiff,

  v.

  BIOMET 3i, LLC, a Florida Limited Liability
  Company,

         Defendant.
                                                /

                 DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

                 Defendant, Biomet 3i, LLC (“Defendant”), by and through the undersigned

  counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, hereby files its Notice of and

  Petition for Removal of the above captioned action presently pending in the Circuit Court of

  Palm Beach County, Florida, Case No.: 502021CA001568XXXXMB, to the United States

  District Court for the Southern District of Florida, and as grounds for removal states as follows:

         1.      On February 4, 2021, Plaintiff, Laura Campbell (“Plaintiff”), filed a civil action in

  the Circuit Court in and for Palm Beach County, Florida, (the “State Court Lawsuit”).

         2.      On February 15, 2021, Defendant was served with a Summons and Complaint in

  the State Court Lawsuit. A copy of the Summons and Complaint is attached hereto as Exhibit 1.

         3.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), as it is being

  filed within 30 days of service of the Summons and Complaint on February 15, 2021.

         4.      In accordance with 28 U.S.C. § 1446(a), a copy of all process, pleadings and

  orders served upon the Defendant is attached hereto as Exhibit 1.
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 11

                                                                    Case No. __________________


         5.      In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

  of Removal will be given to Plaintiff, and a copy of this notice will be filed with the Clerk of the

  Palm Beach County Circuit Court.

         6.      This case is removable to the United States District Court for the Southern

  District of Florida, West Palm Beach Division, which embraces the judicial district in which the

  action is currently pending, pursuant to 28 U.S.C. § 1441(a).

         7.      The district courts of the United States have original jurisdiction over this matter,

  because it involves a controversy between citizens of different states and the amount in

  controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs. See 28

  U.S.C. § 1332(a).

  I.     DIVERSITY OF CITIZENSHIP EXISTS

         A.      Defendant is a Citizen of Indiana

         8.      Defendant is a Florida limited liability company. See Exhibit 2 (Declaration of

  Olga Rivera [“Rivera Decl.”], ¶ 3; Exhibits 2-A (Defendant’s Certificate of Conversion), 2-B

  (Florida Secretary of State Division of Corporations’ Detail by Entity Name).1 “[A] limited

  liability company is a citizen of any state of which a member of the company is a citizen” for

  purposes of diversity jurisdiction. Rolling Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C.,

  374 F.3d 1020, 1022 (11th Cir. 2004); see Hunt v. Nationstar Mortg., LLC, 684 Fed. Appx. 938,

  941-42 (11th Cir. 2017).




  1
          Defendant requests that the Court take judicial notice of records from the Secretary of
  State’s website. See Allstate Ins. Co. v. Estate of Levesque, No. 8:08-cv-2253-T-33EAJ, 2010
  U.S. Dist. LEXIS 83299, **5-6 (M.D. Fla. Jul. 19, 2010) (providing that case law from the
  Eleventh Circuit and other jurisdictions supports judicially noticing documents filed with the
  Division of Corporations).


                                                   2
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 11

                                                                     Case No. __________________


         9.      Defendant has one member: Biomet, Inc. See Rivera Decl. ¶ 4. Biomet, Inc. is an

  Indiana corporation with its principal place of business in Indiana. See id. ¶¶ 4, 5; Exhibit 2-C;

  see also, 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of any State by

  which it has been incorporated and of the State where it has its principal place of business.”);

  Hertz Corp. v. Friend, 559 U.S. 77, 80, 92 (2010) (“we conclude that the phrase ‘principal place

  of business’ refers to the place where the corporation’s high level officers direct, control, and

  coordinate the corporation's activities. Lower federal courts have often metaphorically called that

  place the corporation's ‘nerve center.’ [. . . which] will typically be found at a corporation’s

  headquarters”) (citations omitted).

         10.     Based on the above, as a limited liability company, Defendant is a citizen of

  Indiana, and is not a citizen or resident of Florida. See Rivera Decl. ¶¶ 3-5.

         B.      Plaintiff is a Citizen of Florida

         11.     An individual is a citizen of the state in which he or she is domiciled, which is the

  state where the individual maintains his or her “true, fixed, and permanent home.” Brooks v.

  Sears, Roebuck & Co., No. 6:18-cv-554-Orl-37DCI, 2018 U.S. Dist. LEXIS 124390, *10 (M.D.

  Fla. Jul 2, 2018) (quoting McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002));

  Jakobot v. Am. Airlines, Inc., No. 10-61576-CIV-LENARD, 2011 U.S. Dist. LEXIS 64824, *5

  (S.D. Fla. Jun. 20, 2011). There is a presumption that the state in which a person resides is that

  person’s domicile for purposes of diversity jurisdiction. Grant v. Pottinger-Gibson, No. 0:15-cv-

  61150-KMM, 2017 U.S. Dist. LEXIS 111695, **6-7 (S.D. Fla. Jul. 17, 2017); Jakobot, 2011

  U.S. Dist. LEXIS 64824, *5.

         12.     The Complaint alleges Plaintiff is a resident of Palm Beach County, Florida.

  Complaint ¶ 5. Defendant’s business records also indicate that Plaintiff is a citizen and resident



                                                     3
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 11

                                                                     Case No. __________________


  of Palm Beach County, Florida. See Rivera Decl. ¶ 6. Moreover, Defendant has no information

  to suggest Plaintiff intend to leave the State of Florida. Accordingly, Defendant respectfully

  submits it has carried its burden of showing that Plaintiff is, and has been at all relevant times, a

  citizen of the State of Florida for the purpose of removal. See Grant, 2017 U.S. Dist. LEXIS

  111695, at *7 (finding that a minimal showing of citizenship supports a finding that diversity

  exists and that removal is proper).

          13.     Based on the foregoing, there is complete diversity of citizenship between the

  parties to this case.

  II.     THE AMOUNT IN CONTROVERSY IS OVER $75,000

          14.     For purposes of establishing diversity jurisdiction, the Court may consider the

  entire record presented to it and not just the allegations in the Complaint. See Pretka v. Kolter

  City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (“when a removing defendant makes

  specific factual allegations establishing jurisdiction and can support them (if challenged by the

  plaintiff or the court) with evidence combined with reasonable deductions, reasonable inferences,

  or other reasonable extrapolations. That kind of reasoning is not akin to conjecture, speculation,

  or star gazing”); Woolard v. Heyer-Schulte, 791 F. Supp. 294 (S.D. Fla. 1992) (defendant

  seeking to remove an action based on diversity of citizenship can supply the elements required to

  establish federal diversity jurisdiction in its removal papers); Estevez-Gonzalez v. Kraft, Inc., 606

  F. Supp. 127, 129 (S.D. Fla. 1985); Baker v. Firestone Tire & Rubber Co., 537 F. Supp. 244, 246

  (S.D. Fla. 1982); Lee v. Altamil Corp., 457 F. Supp. 979, 980-81 (M.D. Fla. 1978) (court may

  examine the record as a whole in determining the propriety of removal). District courts should

  not “suspend reality or shelve common sense in determining whether the face of a complaint, or

  other document, establishes the jurisdictional amount.” Pretka, 608 F.3d at 770 (11th Cir. 2010).



                                                   4
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 11

                                                                    Case No. __________________


         15.     In the Complaint, Plaintiff seeks damages in excess of $30,000, under the Florida

  Civil Rights Act (“FCRA”), “exclusive of costs and interest,” arising from “lost wages and

  benefits, future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss

  of enjoyment of life, and other non-pecuniary losses.” See Complaint ¶¶ 2, 26, 35 Plaintiff

  specifically seeks front pay, back pay, punitive damages, and reasonable attorneys’ fees and

  litigation expenses. See id. “WHEREFORE” clauses.

         16.     Plaintiff does not demand a specific amount of damages in the Complaint, but

  merely pleads the amount she seeks is in excess of the $30,000.00 jurisdictional minimum for

  claims filed in the State Circuit Court.2 See Complaint ¶ 2; Fla. Stat. § 26.012(2)(a) and §

  34.01(1)(c) (establishing that jurisdiction of the Circuit Court shall lie for claims exceeding

  $30,000.00). Florida law permits recovery of damages in excess of the State Circuit Court

  jurisdictional minimum of $30,000.00.

         17.     Plaintiff’s unspecified demand triggers the Eleventh Circuit’s Tapscott standard.

  See Tapscott v. M.S. Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996), overruled on

  other grounds by Cohen v. Office Depot, 204 F.3d 1069 (11th Cir. 2000) (“where a plaintiff has

  made an unspecified demand for damages in state court, a removing defendant must prove by a

  preponderance of the evidence that the amount in controversy more likely than not exceeds the



  2
          Defendant recognizes that in the Civil Cover Sheet attached to Plaintiff’s Complaint,
  Plaintiff indicated the Amount of Claim ranges from $30,001 to $50,000. See Exhibit 1, p. 10.
  However, the Civil Cover Sheet expressly states, “The estimated amount of claim is requested
  for data collection and clerical processing purposes only. The amount of the claim shall not be
  used for any other purpose.” See id.; see also, Koppey v. Liberty Mut. Fire Ins. Co., No. 20-cv-
  23583-BLOOM/Louis, 2020 U.S. Dist. LEXIS 189766, at *4-7 (S.D. Fla. Oct. 13, 2020)
  (rejecting use of Civil Cover Sheet to establish amount in controversy). Thus, Plaintiff cannot
  rely on the Civil Cover Sheet to limit the open-ended amount in controversy—“in excess of
  $30,000”—as stated in her Complaint. See Complaint, ¶ 2. Regardless, the amount of claim
  does not account for recovery of attorneys’ fees and costs, which, as discussed later, is estimated
  to exceed $75,000 alone.
                                                  5
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 11

                                                                     Case No. __________________


  [$75,000] jurisdictional requirement.”); Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th

  Cir. 2010) (“preventing a district judge from acknowledging the value of the claim, merely

  because it is unspecified by the plaintiff, would force the court to abdicate its statutory right to

  hear the case. This rule would reward plaintiffs for employing the kinds of manipulative devices

  against which the Supreme Court has admonished us to be vigilant”); Young v. Roy's Rest., No.

  6:06-cv-178-Orl-19JGG, 2006 U.S. Dist. LEXIS 48483, *8 (M.D. Fla. Jul. 16, 2006) (“[i]n

  making the discretionary determination of whether to remand, the Supreme Court has instructed

  courts to weigh the values of judicial economy, convenience, fairness, and comity. Central to this

  inquiry is whether a plaintiff has engaged in gamesmanship or manipulative tactics . . . tactical

  manipulation by the plaintiff . . . cannot be condoned”) (internal citations omitted).

         18.     As confirmed by the Federal Courts Jurisdiction and Venue Clarification Act of

  2011, this Court need only find by a preponderance of the evidence that the amount in

  controversy is satisfied.3 See 28 U.S.C. § 1446(c)(2)(B); Federal Courts Jurisdiction and Venue

  Clarification Act of 2011, Pub. L. No. 112-63, § 103, 125 Stat. 758, 760 (2011) (“the notice of

  removal may assert the amount in controversy if the initial pleading seeks . . . a money judgment,

  but the State practice . . . permits recovery of damages in excess of the amount demanded; and

  . . . if the district court finds, by the preponderance of the evidence, that the amount in

  controversy exceeds the amount specified in section 1332(a).”)

         19.     Under the FCRA, the statute under which Plaintiff’s claims are brought, if

  Plaintiff prevails in this matter, the Court “may issue an order prohibiting the discriminatory

  practice and providing affirmative relief from the effects of the practice, including back pay.



  3
         A plaintiff’s unspecified demand does not place upon a removing defendant the daunting
  burden of proving, to a legal certainty, that a plaintiff’s damages exceed the amount in
  controversy requirement. See Tapscott, 77 F.3d at 1357.
                                                   6
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 11

                                                                    Case No. __________________


  The court may also award compensatory damages, including, but not limited to, damages for

  mental anguish, loss of dignity, and any other intangible injuries, and punitive damages . . . The

  judgment for the total amount of punitive damages awarded under this section to an aggrieved

  person shall not exceed $100,000. In any action or proceeding under this subsection, the court,

  in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs.”

  Fla. Stat. § 760.11(5).

         20.     Here, as noted previously, Plaintiff seeks back pay and front pay, unspecified lost

  benefits, compensatory damages, punitive damages, and attorneys’ fees and costs.                See

  Complaint, ¶¶ 2, 26, 35, “WHEREFORE” clauses. Defendant addresses, below, the amount in

  controversy for each of these categories.

         A.      COMPENSATORY DAMAGES

         21.     Evidence of compensatory damages can be considered in ascertaining whether the

  amount in controversy exceeds $75,000. See Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354, 1357

  (S.D. Fla. 1998). A review of reported FCRA verdicts in Florida state and federal courts from

  January 1, 2016 to the present reveals that juries have awarded FCRA plaintiffs anywhere from

  $2,000.00 to $875,000.00 in compensatory damages, for an average award of $440,653.85. See

  Exhibit 3-A.

         22.     Thus, while Defendant denies Plaintiff’s claims and/or her entitlement to any of

  the remedies demanded in the Complaint, the preponderance of the evidence establishes that the

  jurisdictional minimum is met based on Plaintiff’s potential compensatory damages alone. See

  Roe, 613 F.3d at 1061-62 (“Eleventh Circuit precedent permits district courts to make reasonable

  deductions, reasonable inferences, or other reasonable extrapolations from the pleadings to

  determine whether it is facially apparent that a case is removable. Put simply, a district court


                                                   7
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 11

                                                                       Case No. __________________


  need not suspend reality or shelve common sense in determining whether the face of a complaint

  . . . establishes the jurisdictional amount”) (citations omitted).

          B.      PUNITIVE DAMAGES

          23.     The amount in controversy on Plaintiff’s claims also exceeds the statutory

  minimum, as she seeks punitive damages under the FCRA. See Complaint, WHEREFORE

  clauses, ¶ c. The FCRA allows Plaintiff to recover up to $100,000 in punitive damages (Fla.

  Stat. § 760.11(5)), and Plaintiff’s Complaint does not indicate she is seeking anything less than

  that amount. See generally, Complaint. Thus, even excluding the aforementioned compensatory

  damages, the amount in controversy reasonably can be expected to exceed the $75,000

  jurisdictional requirement. See, e.g., Ryan v. State Farm Mut. Auto Ins. Co., 934 F.2d 276, 277

  (11th Cir. 1991) (holding the amount in controversy was satisfied where the parties’ dispute was

  “less than five hundred dollars,” but the Plaintiff requested $100,000 in punitive damages”);

  Brown v. Cunningham Lindsey U.S., Inc., No. 3:05-cv-141-J-32HTS, 2005 U.S. Dist. LEXIS

  38862, *16 (M.D. Fla. May 11, 2005) (concluding the amount in controversy exceeded $75,000,

  in part, because plaintiff sought punitive damages, and nothing in her motion to remand indicated

  she sought less than the $100,000 statutory maximum).

          24.     Moreover, again, a review of reported FCRA verdicts in Florida state and federal

  courts from January 1, 2016 to the present reveals that juries have awarded FCRA plaintiffs

  anywhere from $25,000 to $21,000,000 in punitive damages. Assuming any awards above

  $100,000.00 are reduced to $100,000.00, the average award of punitive damages during the past

  approximately five years was $78,571.43. See Exhibit 3-A.

          C.      ATTORNEY’S FEES AND COSTS

          25.     Finally, Plaintiff seeks recovery for attorney’s fees and costs, which are expressly



                                                     8
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 9 of 11

                                                                     Case No. __________________


  provided for by the FCRA. See Fla. Stat. § 760.11(5). “When a statute authorizes the recovery

  of attorney's fees, a reasonable amount of those fees is included in the amount in controversy.”

  Cunningham Lindsey U.S., Inc., 2005 U.S. Dist. LEXIS 38862 at *13 (citing Morrison v. Allstate

  Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000)); Ramsay v. United Collection Bureau, Inc.,

  Case No. 17-61246-CIV-DIMITROULEAS, ECF No. 13 n.2 (S.D. Fla. Aug. 23, 2017)

  (“estimated attorney’s fees nearly always bring a state law claim with a prevailing plaintiff

  attorney’s fee provision over the current jurisdictional threshold”).

         26.     Notably, defense counsel may provide the Court with an estimate of Plaintiff’s

  attorney’s fees based on defense counsel’s experience of the number of hours likely needed to

  litigate the case and an estimate of Plaintiff’s counsel’s hourly rate. See Alshakanbeh v. Food

  Lion, LLC, No. 3:06-cv-1094-J-12HTS, 2007 U.S. Dist. LEXIS 20746, *5-8 n.4 (M.D. Fla. Mar.

  23, 2007) (finding that defense counsel’s estimate of plaintiff’s attorney’s fees through trial - 200

  hours at a rate of $200 per hour in an employment discrimination lawsuit - was not a mere

  conclusory or speculative allegation because the estimate was based on defense counsel’s

  experience regarding the number of hours likely needed to litigate the case and the hourly rate

  used was less than that charged by plaintiff’s counsel).

         27.     Based on lead defense counsel’s experience in employment matters in South

  Florida, Defendant estimates Plaintiff’s counsel will spend approximately 300 hours litigating

  this matter through trial. Even based on a conservative estimated hourly rate of $200, Defendant

  submits Plaintiff could recover approximately $60,000 or more in reasonable attorney’s fees

  should she prevail at trial. See Exhibit 3 (Declaration of Paul F. Penichet).




                                                   9
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 10 of 11

                                                                    Case No. __________________


          28.      In light of Plaintiff’s claims for compensatory damages, punitive damages, and

  attorney’s fees and costs, Defendant has established by a preponderance of the evidence that the

  amount in controversy in this matter is in excess of $75,000.

          29.      Because there is complete diversity of citizenship between the parties and the

  Complaint seeks an amount in controversy in excess of $75,000, the United States District Court

  for the Southern District of Florida has original subject matter jurisdiction over this matter. See

  Ramsay v. United Collection Bureau, Inc., Case No. 17-61246-CIV-DIMITROULEAS, ECF No.

  13 n.2 (S.D. Fla. Aug. 23, 2017) (exercising jurisdiction over FCRA claim based on diversity

  jurisdiction).

          30.      Defendant submits this Notice of and Petition for Removal without waiving any

  defenses to the claims asserted by Plaintiff and without conceding Plaintiff has pled claims upon

  which relief can be granted.

  Dated: March 5, 2021
                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.
                                                       One Biscayne Tower
                                                       2 South Biscayne Boulevard, Suite 3500
                                                       Miami, FL 33131
                                                       Telephone: (305) 577-7600
                                                       Facsimile: (305) 373-4466
                                                       By: s/ David Z. Feingold
                                                       Paul F. Penichet, Esq.
                                                       Florida Bar No. 899380
                                                       E-mail: paul.penichet@jacksonlewis.com
                                                       David Z. Feingold, Esq.
                                                       Florida Bar No. 1025155
                                                       E-mail: david.feingold@jacksonlewis.com
                                                       Counsel for Defendant




                                                  10
Case 9:21-cv-80496-RAR Document 1 Entered on FLSD Docket 03/05/2021 Page 11 of 11

                                                                 Case No. __________________


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 5th day of March 2021, I electronically filed the

  foregoing document with the Clerk of Court using the CM/ECF. I also certify that the foregoing

  document is being served this day on the counsel of record identified on the below Service List

  in the manner specified.

                                             s/ David Z. Feingold
                                              David Z. Feingold, Esq.


                                        SERVICE LIST

  Ryan Brenton, Esq.                           Paul F. Penichet, Esq.
  Florida Bar No. 107675                       Florida Bar No. 899380
  Email: rcb@brentonlegal.com                  E-mail: paul.penichet@jacksonlewis.com
  eservice@brentonlegal.com                    David Z. Feingold, Esq.
  Travis Beal, Esq.                            Florida Bar No. 1025155
  Florida Bar No. 104890                       E-mail: david.feingold@jacksonlewis.com
  Email: tjb@brentonlegal.com                  JACKSON LEWIS P.C.
  BRENTON LEGAL, P.A.                          One Biscayne Tower, Suite 3500
  1070 E. Indiantown Road, Suite 400           2 South Biscayne Boulevard
  Jupiter, Florida 33477                       Miami, Florida 33131
  Telephone: (954) 639-4644                    Telephone: (305) 577-7600

  Counsel for Plaintiff                        Counsel for Defendant
  4813-9358-3839, v. 1




                                                11
